United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30557
                         Conference Calendar



TYRONE BANKS,

                                     Plaintiff-Appellant,

versus

UNKNOWN MORRIS; UNKNOWN GRIMES; UNKNOWN HILL;
C. M. LENSING,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 3:03-CV-1056-C
                        --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tyrone Banks, Louisiana inmate # 109878, has filed a motion

in this court to proceed in forma pauperis (IFP) in the appeal of

the dismissal of his civil rights complaint under 28 U.S.C.

§ 1915(e)(2)(B)(ii) and 42 U.S.C. § 1997e for failure to state a

claim.   Banks’s claim that he was served food loaf for seven days

does not implicate a liberty interest; he has not shown that he

will raise a nonfrivolous issue on appeal or that the district

court erred in certifying that his appeal was not taken in good

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30557
                                 -2-

faith.   See Sandin v. Conner, 515 U.S. 472, 484 (1995); Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Accordingly, Banks’s

motion for leave to proceed IFP is DENIED, and his appeal is

DISMISSED as frivolous.    Baugh v. Taylor, 117 F.3d 197, 202 n.24

(5th Cir. 1997); 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Banks’s complaint count as strikes under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Banks previously earned a strike in another civil

rights action.    See Banks v. Cain, No. 03-310-D-M1 (M.D. La. Aug.

12, 2003); Adepegba, 103 F.3d at 387-88.   Because Banks has

accumulated three strikes under 28 U.S.C. § 1915(g), he is BARRED

from proceeding IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.